MEMORANDUM OPINION
                                        No. 04-08-00432-CR

                          Yvette GARZA-GONGORA a/k/a Yvette Saenz,
                                         Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee


                     From the 175th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2006-CR-3548
                              Honorable Mary Roman, Judge Presiding

PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: July 30, 2008

DISMISSED

           Appellant has filed a motion to dismiss this appeal by withdrawing her notice of appeal.

The motion is granted and this appeal is dismissed. See TEX. R. APP. P. 42.2(a).



                                                   PER CURIAM



DO NOT PUBLISH